PER CURIAM.
The special motion filed in this case on April 15, 1947, to incorporate as a part of the record that certain record in camera referred to therein is granted and the record referred to is ordered to be filed. And this cause coming on to be heard upon the entire record briefs and arguments of counsel, and the court being of the opinion that there is no reversible error on the record, it is therefore ordered and adjudged that the judgment appealed. from, entered September 9, 1946, be and the same is
Affirmed.